Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection
Claim 16 contradicts what claim 15 is required. Claim 15 requires the backlight source and the indicator light source to emit lights at the same time. While claim 16 requires the backlight source to emit light while the indicator light source is off OR the indicator light source to emit light while the backlight source is off. Similarly,  claims 20 and 21 contradict what claim 1 is required. Claim 1 requires the two light sources to emit light at different points of time, while claims 20 and 21 require the two light sources to emit light at the same time.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka (US. Pat. 9,384,916). 
Regarding claim 9, Matsuoka teaches 10a key module, comprises: a base plate (col. 15, line 27); a keycap 110 disposed on the base plate and comprising an indication area 118 and a character area 122; an indicator light source 132 configured to emit an indicating light of a first color toward the indication area; and 33a backlight source 134 configured to emit a backlight of a second color toward the character area, wherein the second color is different from the first color; wherein the indicator light source and the backlight source are disposed on different sides of the base plate (Fig. 1 and col. 8, lines 55-65).
Regarding claim 10, Matsuoka teaches the key module wherein when the indicator light source 132 emits the indicating light, the second backlight source does not emit the backlight; and when the second backlight source 134 emits the second backlight, the indicator light source does not emit the indicating light the light source (the light sources 132-134 are activated in different times (Fig. 1 and col. 8, lines 55-65).
Regarding claim 13, Matsuoka teaches the key module further comprising: a light guide plate comprising a light guide portion (119, 123) and a first perforation portion (120, 124) around the light guide portion, wherein the light guide portion is disposed corresponding to the indicator light source 132, and the backlight source 134 (Fig. 1).  
Regarding claim 14, Matsuoka teaches the key module further comprising: a light guide plate comprising: a first light guide portion 119 corresponding to the indicator light source 132; a second light guide portion 132 corresponding to the first backlight source 134; 15and a second perforation portion 120 disposed between the first light guide portion and the second light guide portion (Fig. 1b).

Claim Rejections - 35 USC § 103
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Liu, et al. (CN 106384689).
Regarding claims 11-12, Matsuoka does not teach the lifting mechanism and  the circuit board arrangement. and the elastic body and their arrangements. However, Liu teaches a similar keyboard that comprising a base plate 120; 10a circuit layer 140 is disposed on the base plate; a lifting mechanism 130 disposed on the base plate and connecting the keycap and the base plate; and a circuit board 150 disposed under the base plate; wherein the indicator light source 180a is disposed on the circuit layer (light 180a disposed on the opening of the circuit layer), and the 15first backlight source 180b and the second backlight source 180b are disposed on the circuit board 150 (Figs. 1-3), as required by claim 11;  further comprising: a base plate 120; 34a lifting mechanism 130 connecting the keycap and the base plate and enabling the keycap to move up and down relative to the base plate; and a circuit board 150 disposed on a side of the base plate; wherein the indicator light source 180a, the first backlight source 180b and the second 5backlight source 180b are disposed on the circuit board (Figs. 1-3), as required by claim 12.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Liu in the key structure of Matsuoka to function as intended as a keyswitch and to provide a more secure key structure.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka  in view of Sellers (US 20080179172 ).
Regarding claim 22, Matsuoka does not teach the indicator light source being configured to emit two lights of two different colors from a light-emitting surface of the indicator light source. However, Sellers teaches a similar switch device that comprises a light source which emits two different lights (col. 3, line 26). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Sellers in the key structure of Matsuoka to provide a better illumination.



Claims 1-3, 6 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US20080218371) in view of Muurinen (US. Pat. 5,408,060).
Regarding claim 1, Joo teaches a keyboard, comprising: a first key module 102 configured to selectively emit a first light having a first color and a second light having a second color different from the first color; 5a second key module 102 disposed adjacent to the first key module and configured to emit light having the second color (Figs. 1-3 and paragraphs 55-57); wherein the first key module comprises a keycap 104 comprising a pattern area 102a, and first the light 140 having the first color and the second the light having the second color travel through the same pattern area at different points of time (the mobile device has two operating modes; in the first mode, the light 140 emits first and second light colors, but only the second color travels thought the keycap while the first color is blocked by the shield 132 (Fig. 3a); and in the second mode,  the light 140 emits two different light colors, but only the first color travels thought the keycap while the second color is blocked by the shield 131 (Fig. 3b); both colors travel to the same pattern area but in a different operating modes which occurs in a different timing, see paragraphs 69-70). Joo does not teach the two light sources emitting two color lights. However, Muurinen teaches a similar key that comprises a two light sources (17, 18) that emit two different color (Fig. 8 and col. 6, lines 20-25), as required by claim 1; wherein the two light sources (17, 18) respectively emitting two lights of two different colors are disposed under the pattern area 6 (Fig. 8), as required by claim 19; wherein the keycap comprises a first pattern area 1 and a second pattern area 1 separated from the first pattern area, and the first pattern area and the second pattern area are respectively illuminated by the light having the first color at the same time (light source 17 illuminates both sections of area 1, see Fig. 8), as required by claim 20; wherein the keycap comprises a first pattern area 1 and a second pattern area 2 separated from the first pattern area, and the first pattern area and the second pattern area are respectively illuminated by two lights of two different colors respectively emitted by the two light sources at the same time (Fig. 8 and col. 6, lines 20-25), as required by claim 21. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Muurinen in the key structure of Joo to provide a better illumination. 
Regarding claim 2, Joo teaches the keyboard wherein the first key module comprises: the keycap 102 comprising an indication area 131 and a character area 132; 10an indicator light source 140 configured to emit an indicating light of the first color toward the indication area; a first backlight source 140 configured to emit a first backlight of the first color toward the character area; and a second backlight source 140 configured to emit a second backlight of the 15second color toward the character area (the light source 140 emits two different color lights, both colors are emitted toward the character area 132 and the indication area 131, but only the corrected color light will be allowed to appear on the surface of the keycap, (Figs. 1-3 and paragraphs 55-57).  
Regarding claim 3, Joo teaches the keyboard wherein when the indicator light source 140 emits the indicating light, the second backlight source 140 does not emit the 30second backlight; and when the second backlight source emits the second backlight, the indicator light source does not emit the indicating light (the light source 140 only emits one light at any giving time depending on the mode, see Figs. 1-3 and paragraphs 55-57).  
Regarding claim 6, Joo teaches the keyboard further comprising: 5a light guide plate 126 comprising a light guide portion (area facing of the light guide that is facing the light source 140) and a first perforation portion (area of the light guide that is facing the character/indication area 131/132) around the light guide portion, wherein the light guide portion is arranged at a position corresponding to the indicator light source, the first backlight source and the second backlight source (Fig. 2). 

Claims 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joo and Muurinen as applied in claim 1, and further in view of Liu, et al. (CN 106384689).
Joo teaches the keyboard module wherein the first key module comprises: 32a keycap 102 having an indication area 131 and a character area 132; a base plate 127 disposed under the keycap; and a backlight source 140 having a light-emitting surface facing a lateral side of the light guide plate 126, and configured to emit a backlight of the second color Figs. 1-3 and paragraphs 55-57). Joo does not teach the base plate, the lifting mechanism, the circuit board arrangement and the elastic body and their arrangements. However, Liu teaches a similar keyboard that comprising: a base plate 120, wherein the first key module 100a and the second key module 100b are 5disposed on the base plate; a lifting mechanism 130 connecting the keycap and the base plate and configured to move up and down relative to the base plate; a circuit layer 150; and a circuit board 140, wherein the circuit layer and the circuit board are disposed 10on different sides of the base plate respectively; wherein the indicator light source 180a is disposed on the circuit layer, and the first backlight source 180b and the second backlight source 180b are disposed on the circuit board (Figs. 1-3), as required by claim 4;   further comprising: 15a base plate 120, wherein the first key module 100a and the second key module 100b are disposed on the base plate; a lifting mechanism 130 connecting the keycap and the base plate and configured to move up and down relative to the base plate; and 31a circuit board 150 disposed on a side of the base plate; wherein the indicator light source 180a, the first backlight source 180b and the second backlight source are disposed on the circuit board (Figs. 1-3), as required by claim 5; further comprising: 10a light guide plate 170 comprising: a first light guide portion 170a corresponding to the indicator light source 180a; a second light guide portion 170b corresponding to the first backlight source 180b; and a second perforation portion 172 disposed between the first light guide 15portion and the second light guide portion (Figs. 2a), as required by claim 7; further comprising an elastic body 160 disposed between the keycap 110 and the base plate 120; a light guide plate 270 disposed under the base plate; 5an indicator light source 180a having a light-emitting surface facing a lateral side of the elastic body (the side of the top surface of the light 180 is facing the elastic body 160), and configured to emit an indication light of the first color (Fig. 4), as required by claim 8. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Liu in the key structure of Joo to function as intended as a keyswitch and to provide a more secure key structure.


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers (US 20080179172 ) in view of Joo (US20080218371).
Regarding claim 15, Sellers teaches a key module comprises: a keycap 100 comprising an indication area 306  and a character area 306 , wherein the indication area is smaller than the character area (Fig. 1 and paragraphs 12-13); 5an indicator light source 504 configured to emit an indicating light having a first color; and a backlight source 502 configured to emit a backlight having a second color different from the first color (paragraph 24); wherein the character area displays the backlight having the second color, the indication area displays the indicating light having the first color at the same time (the controller 800 can controls or activates each light source individually or together, see Fig. 5 and paragraph 33). Sellers does not teach the elastic body, the light guide plate, and the backlight emitting light toward the light guide plate. However, Joo teaches a similar key module that comprises an elastic body 1151, a light guide plate 1160, and a backlight source 1140 which emits light toward the light guide plate (Fig. 17 and paragraph 97), as required by claim 15; wherein the indicator light 15source 1140 has a light-emitting surface facing the elastic body 1151 (Fig. 17), as required by claim 17. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Joo in the key structure of Sellers to function as intended as a keyswitch and to provide a better illumination.
Regarding claim 16, Sellers teaches the key module wherein when the indicator light source 504 emits the indicating light, the backlight source 502 does not emit the backlight; and when the backlight source emits the backlight, the indicator light source does not emit the indicating light (Fig. 5 and paragraph 33). 
Regarding claim 18, Sellers teaches the key module wherein the indicator light source 504 has a light-emitting surface facing the keycap 100, the indicator light source is a polychromatic or multicolor light source, and is configured to selectively emit the indicating light having the first color or the second color (paragraph 24).
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833